DETAILED ACTION
The Amendment filed 10/6/22 has been entered. Claims 1, 4, 9, 12, 17 and 20 have been amended and no claims have been cancelled.
Claims 1-20 are pending.
Applicant’s amendments/arguments have overcome the previously presented Claim Objections.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 10/6/22 are considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been fully considered but they are not persuasive.
Applicant argues that Rodriguez does not teach “upon determining that the second user is active in the experience page, providing a graphical element for display on a device associated with the first user, the graphical element including an avatar that represents a physical appearance of the second user, a name of the second user, and an icon representing the experience page that is accessible from the main conversation view.” as recited in the amended claim 1 and the similar limitations recited in amended claims 9 and 17. Specifically, Applicant argues that Rodriguez fails to discuss that the embedded session is accessible from the chat conversation and also fails to discuss that the chat identity includes or is displayed along with an avatar that represents a physical appearance of the second user, a name of the second user, and an icon representing the experience page that is accessible from the main conversation view. However, the examiner respectfully traverses. Rodriguez discloses that one or more embedded applications can be executed in association with a messaging application. An embedded application is a messaging-embedded or chat-embedded program, e.g., a program that is executed in association with, or within a context of, a running messaging application and is dependent on the execution of the messaging application. An embedded application can receive input provided to or in an embedded interface that includes a displayed component (Figs. 8A-8E and 9A-9C, [0079]-[0081]). For example, Fig. 9B shows that an embedded game application represented by icon 952 is accessible from a main chat interface 940. Furthermore, Rodriguez discloses that a notification is displayed in display areas of a chat interface, the notification includes an icon or symbol of an embedded application that was executed by a first user and a list of identifications of session/chat users who have joined the embedded application (Figs. 8A-8E and 9A-9C, [0099], [0360]-[0392]). Finally, Rodriguez discloses that each chat user is associated with a respective chat identity in a chat conversation. A chat identity can refer to a visual representation of the user in the chat interface (e.g., depiction of a user’s head, username, user image, etc.). The chat identity includes text, image, or multimedia data effective to depict the chat user (e.g., a user photo, a user icon, a username, an animation depicting the chat user, etc.). A chat identity can also or alternatively refer to a user identifier (e.g., identification (ID) data, ID number, etc.). The chat identity includes a unique identifier for the chat user in the context of the messaging application (Figs. 8A-8E and 9A-9C, [0086], [0099]). Since a notification includes an icon or symbol of an embedded application and a list of identifications of session/chat users and each chat user is associated with a respective chat identity that includes visual, text and/or information representing the respective chat user, Rodriguez does in fact teach a graphical element that includes an avatar that represents a physical appearance of a user, a name of the user, and an icon representing the experience page (embedded application) that is accessible from the main conversation view.
Therefore, the applicant’s arguments are not persuasive.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
The limitation “…providing for a group conversation…” in claim 1, line 2, should be “…providing [[for]] a group conversation…” (emphasis added) in order to resolve the typographical/grammatical error in the limitation. Appropriate correction is required. Similar corrections are required in claim 9, line 6 and claim 17, line 3.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 13, at least in part, recite “…wherein determining that the second user is active within one of the main conversation view or the experience page, comprises: detecting a user activity from a second device associated with the second user, the user activity including a user interaction with one of the main conversation view or the experience page displayed on the second device.” This limitation creates confusion when reading and interpreting the claimed subject matter. Specifically, the determining step is no longer recited in independent claims 1 and 9. Therefore, the metes and bounds of the claimed subject matter cannot be established.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.

Examiner’s Comments
The Examiner provides the following comments regarding the interpretation of the claim limitations:
For examination purposes, based on the multiple Claim Objections and 35 U.S.C. 112 Claim Rejections, the Examiner will give claims their broadest reasonable interpretation (BRI), in light of and consistent with the written description of the invention in the application.
If the Applicant believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to schedule an interview with the Examiner using the number provided below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Rodriguez et al.” (US PGPUB 2018/0367483) (Hereinafter Rodriguez).
With respect to claim 1, Rodriguez teaches a method comprising:
providing for a group conversation between plural users including a first user and a second user (provide embedded application programs that are executed in association with messaging applications providing chat conversations in chat interfaces. Messages are received as part of a messaging communication between a particular user 125a and one or more other users 125 of participating devices, e.g., in a messaging session (e.g., chat, group, or “chat conversation”) having two or more participants; Fig. 1, [0076]-[0078]), the group conversation comprising a main conversation view and an experience page that is accessible from the main conversation view (one or more embedded applications can be executed in association with a messaging application. An embedded application is a messaging-embedded or chat-embedded program, e.g., a program that is executed in association with, or within a context of, a running messaging application and is dependent on the execution of the messaging application; Fig. 1, [0079]-[0080]);
determining that the second user is active in the experience page (input is received by a first device that selects a first embedded application to initiate (e.g., to open or execute the embedded application on the first device) and to be shared with chat users; Fig. 1, [0085], [0089]); and
upon determining that the second user is active in the experience page, providing a graphical element for display on a device associated with the first user, the graphical element including an avatar that represents a physical appearance of the second user, a name of the second user and an icon representing the experience page that is accessible from the main conversation view (each chat conversation includes a group of chat users (and their associated user devices) who are participating in that particular chat conversation. Each chat user is associated with a respective chat identity in a chat conversation. A chat identity can refer to a visual representation of the user in the chat interface (e.g., depiction of a user’s head, username, user image, etc.). The chat identity includes text, image, or multimedia data effective to depict the chat user (e.g., a user photo, a user icon, a username, an animation depicting the chat user, etc.). A chat identity can also or alternatively refer to a user identifier (e.g., identification (ID) data, ID number, etc.). The chat identity includes a unique identifier for the chat user in the context of the messaging application. One or more embedded applications can be executed in association with a messaging application. An embedded application is a messaging-embedded or chat-embedded program, e.g., a program that is executed in association with, or within a context of, a running messaging application and is dependent on the execution of the messaging application. An embedded application can receive input provided to or in an embedded interface that includes a displayed component, which can include a user interface component (e.g., displayed user interface elements) as well as displayed output data including content data, e.g., media item content data, game data, document data, user comments, messages, etc. One or more embedded application indicators 824 can be displayed in the chat interface to indicate which embedded sessions are current active; Figs. 1, 8A-8E and 9A-9C, [0079]-[0081], [0085]-[0086], [0088]-[0089], [0094], [0099], [0103], [0360]-[0392]).

With respect to claim 2, Rodriguez teaches the method of claim 1, wherein the experience page corresponds to a full- screen display of a media content item, a web-based external resource, or a video or audio call accessible from the group conversation (one or more embedded applications can be executed in association with a messaging application. An embedded application is a messaging-embedded or chat-embedded program, e.g., a program that is executed in association with, or within a context of, a running messaging application and is dependent on the execution of the messaging application. An embedded application can receive input provided to or in an embedded interface that includes a displayed component, which can include a user interface component (e.g., displayed user interface elements) as well as displayed output data including content data, e.g., media item content data, game data, document data, user comments, messages, etc.; Figs. 1, 8A-8E and 9A-9C, [0079]-[0081], [0094], [0364], [0370], [0382], [0389]).

With respect to claim 3, Rodriguez teaches the method of claim 2, wherein the media content item corresponds to an image, a video, an audio, or a weblink (one or more embedded applications can be executed in association with a messaging application. An embedded application is a messaging-embedded or chat-embedded program, e.g., a program that is executed in association with, or within a context of, a running messaging application and is dependent on the execution of the messaging application. An embedded application can receive input provided to or in an embedded interface that includes a displayed component, which can include a user interface component (e.g., displayed user interface elements) as well as displayed output data including content data, e.g., media item content data, game data, document data, user comments, messages, etc.; Figs. 1, 8A-8E and 9A-9C, [0031], [0079]-[0081], [0094], [0143]-[0145], [0364], [0370], [0382], [0389]).

With respect to claim 4, Rodriguez teaches the method of claim 1, further comprising: determining that the second user is no longer active within one of the main conversation view or the experience page; and providing a third graphical element for display on the device associated with the first user, the third graphical element including the name of the second user (a chat conversation can be considered a chat group of users, and may have an ongoing existence whether or not its users are currently participating in the chat conversation or are currently logged in or using a user device. For example, if all the chat users exit the chat conversation, a conversation identifier (ID), and the chat identities and user identities of the chat conversation can be stored by the messaging application, and the chat conversation can be resumed when one or more of the chat users log in or resume the conversation using the chat interface. The chat interface can display information of each chat conversation in which the first user is participating, including messages received by the first device from other chat devices and chat users participating in the chat conversation, as well as information related to statuses of chat users, options for message functions, events occurring in the chat conversation, etc. Member users can leave an embedded session by exiting or closing the embedded application and/or by exiting or closing the messaging application. Users are still members of the embedded application, and are simply indicated as being offline, e.g., in a chat interface or embedded interface displayed on other member devices. Users can leave the embedded session (discontinue embedded application membership) by leaving the chat conversation the embedded application is associated with. Chat devices are sent a notification indicating that a user has joined or left an embedded session and the identity of the user (or user device); Figs. 1, 8A-8E and 9A-9C, [0087]-[0088], [0101], [0180]).

With respect to claim 5, Rodriguez teaches the method of claim 1, wherein determining that the second user is active within one of the main conversation view or the experience page, comprises: detecting a user activity from a second device associated with the second user, the user activity including a user interaction with one of the main conversation view or the experience page displayed on the second device (input is received by a first device that selects a first embedded application to initiate (e.g., to open or execute the embedded application on the first device) and to be shared with chat users; Figs. 1, 8A-8E and 9A-9C, [0085]-[0086], [0089], [0097]-[0098], [0143]-[0145], [0202], [0360], [0364], [0367]-[0368], [0385]-[0386]).

With respect to claim 6, Rodriguez teaches the method of claim 5, wherein the user activity is detected within a pre-determined period of time (if a member user exits an embedded application, that embedded application can be kept executing in the background of the member device of that member user, e.g., the background of the messaging application or operating system of the member device, for a period of time (e.g., 20 seconds, 1 minute, etc.). For example, this can be performed in case the user switches back to using the embedded application soon after interacting with the chat interface; [0083], [0192]).

With respect to claim 7, Rodriguez teaches the method of claim 1, wherein the experience page is an image activated in a full-screen display, and the icon representing the experience page corresponds to a silhouette symbol of the image (one or more embedded applications can be executed in association with a messaging application. An embedded application is a messaging-embedded or chat-embedded program, e.g., a program that is executed in association with, or within a context of, a running messaging application and is dependent on the execution of the messaging application. An embedded application can receive input provided to or in an embedded interface that includes a displayed component, which can include a user interface component (e.g., displayed user interface elements) as well as displayed output data including content data, e.g., media item content data, game data, document data, user comments, messages, etc. One or more embedded application indicators 824 can be displayed in the chat interface to indicate which embedded sessions are current active; Figs. 1, 8A-8E and 9A-9C, [0079]-[0081], [0094], [0360]-[0392]).

With respect to claim 8, Rodriguez teaches the method of claim 1, wherein the experience page includes an expandable text input bar and a fourth graphical element that is expandable to a list of messages from the plural users sent from the main conversation view and the experience page (when an embedded interface is in a fullscreen mode providing a fullscreen display, chat messages input in the chat conversation by chat users can be displayed within the fullscreen embedded interface and suggested responses can also be displayed within the fullscreen embedded interface; Figs. 1, 8A-8E and 9A-9C, [0035], [0079]-[0081], [0093]-[0094], [0360]-[0392]).

With respect to claim 9, Rodriguez teaches a system (Figs. 1-3 and 12; [0073], [0139], [0470]-[0471]) comprising:
one or more processors (Figs. 1-3 and 12; [0073], [0139] , [0470]-[0471]); and
a non-transitory computer readable storage medium comprising instructions that when executed by the one or more processors cause the one or more processors to perform operations (Figs. 1-3 and 12; [0073], [0139] , [0470]-[0471]) comprising:
providing for a group conversation between plural users including a first user and a second user (provide embedded application programs that are executed in association with messaging applications providing chat conversations in chat interfaces. Messages are received as part of a messaging communication between a particular user 125a and one or more other users 125 of participating devices, e.g., in a messaging session (e.g., chat, group, or “chat conversation”) having two or more participants; Fig. 1, [0076]-[0078]), the group conversation comprising a main conversation view and an experience page that is accessible from the main conversation view (one or more embedded applications can be executed in association with a messaging application. An embedded application is a messaging-embedded or chat-embedded program, e.g., a program that is executed in association with, or within a context of, a running messaging application and is dependent on the execution of the messaging application; Fig. 1, [0079]-[0080]);
determining that the second user is active in the experience page (input is received by a first device that selects a first embedded application to initiate (e.g., to open or execute the embedded application on the first device) and to be shared with chat users; Fig. 1, [0085], [0089]); and
upon determining that the second user is active in the experience page, providing a graphical element for display on a device associated with the first user, the graphical element including an avatar that represents a physical appearance of the second user, a name of the second user and an icon representing the experience page that is accessible from the main conversation view (each chat conversation includes a group of chat users (and their associated user devices) who are participating in that particular chat conversation. Each chat user is associated with a respective chat identity in a chat conversation. A chat identity can refer to a visual representation of the user in the chat interface (e.g., depiction of a user’s head, username, user image, etc.). The chat identity includes text, image, or multimedia data effective to depict the chat user (e.g., a user photo, a user icon, a username, an animation depicting the chat user, etc.). A chat identity can also or alternatively refer to a user identifier (e.g., identification (ID) data, ID number, etc.). The chat identity includes a unique identifier for the chat user in the context of the messaging application. One or more embedded applications can be executed in association with a messaging application. An embedded application is a messaging-embedded or chat-embedded program, e.g., a program that is executed in association with, or within a context of, a running messaging application and is dependent on the execution of the messaging application. An embedded application can receive input provided to or in an embedded interface that includes a displayed component, which can include a user interface component (e.g., displayed user interface elements) as well as displayed output data including content data, e.g., media item content data, game data, document data, user comments, messages, etc. One or more embedded application indicators 824 can be displayed in the chat interface to indicate which embedded sessions are current active; Figs. 1, 8A-8E and 9A-9C, [0079]-[0081], [0085]-[0086], [0088]-[0089], [0094], [0099], [0103], [0360]-[0392]).

The limitations of claims 10-16 are rejected in the analysis of claims 2-8 respectively and these claims are rejected on that basis.
The limitations of claim 17 are rejected in the analysis of claim 9 above and this claim is rejected on that basis.
The limitations of claims 18-20 are rejected in the analysis of claims 2-4 respectively and these claims are rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
He et al. US 2020/0028815. Discloses controlling message transmission for a communication group.
Song et al. US 2019/0132405. Discloses facilitating effective management of digital forums between user groups.
Eirinberg et al. US 10,516,851. Discloses facilitating communication between users via multiple modes of electronic communication.
Drewry et al. US 2007/0047697. Discloses generating a conversation list that includes conversation information of each communication.
Grigsby et al. US 2015/0195097. Discloses facilitating social interaction during a media item transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
October 21, 2022